 Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 1 of 18 PageID: 1



Jason B. Lattimore
The Law Office of
JASON B. LATTIMORE, ESQ. LLC
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Telephone: (973) 998-7477
Facsimile: (973) 264-1159
Jason@LattimoreLaw.com
Attorney for Plaintiff,
Interlink Products International, Inc.


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


INTERLINK PRODUCTS                                      Case No: 2:20-cv-7654
INTERNATIONAL, INC.,


               Plaintiff,

               v.                                                   COMPLAINT

WADE CROWFOOT, DREW BOHAN,
MELISSA RAE KING, and LEA HARO,

               Defendants.



       Plaintiff, Interlink Products International, Inc. (hereinafter “Interlink”), by and through its

undersigned attorney, hereby complains of Defendants, Wade Crowfoot, Drew Bohan, Melissa

Rae King and Lea Haro (together, “Defendants”), each in their respective official capacities, as

follows:

                                         THE PARTIES

       1.      Interlink is a New Jersey corporation with its principal place of business at 1315

East Elizabeth Avenue, Linden, New Jersey 07036. All of Interlink’s offices and business facilities

are located in New Jersey.
 Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 2 of 18 PageID: 2



       2.      On information and belief, Wade Crowfoot is the California Secretary for Natural

Resources and the head of the California Natural Resources Agency, the California state agency

with authority over the California Energy Resources Conservation and Development Commission

a/k/a the California Energy Commission (“CEC”). On information and belief, Wade Crowfoot is

a California resident with his principle business address at 1416 Ninth Street, Suite 1311,

Sacramento, California 95814. Mr. Crowfoot is the highest ranking official at the California

Natural Resources Agency and directs the activities of the CEC and its representatives. At all

relevant times, Wade Crowfoot participated in, directed, caused and/or was responsible for the acts

and practices of the CEC that are the subject of this Complaint.

       3.      On information and belief, Drew Bohan is the Executive Director of the CEC. On

information and belief, Drew Bohan is a California resident with his principle business address at

1516 Ninth Street, Sacramento, California 95814. Mr. Bohan is the highest ranking official within

the CEC and directs the official activities of the CEC and its representatives. At all relevant times,

Drew Bohan participated in, directed, caused and/or was responsible for the acts and practices of

the CEC that are the subject of this Complaint.

       4.      On information and belief, Melissa Rae King is the Assistant Executive Director

for Compliance Assistance and Enforcement at the CEC. On information and belief, Ms. King is

a California resident with her principle business address at 1516 Ninth Street, Sacramento,

California 95814. Ms. King is the highest ranking official within the Office of Compliance

Assistance and Enforcement of the CEC. At all relevant times, Melissa Rae King participated in,

directed, caused and/or was responsible for the acts and practices of the CEC that are the subject

of this Complaint.




                                                  2
 Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 3 of 18 PageID: 3



       5.      On information and belief, Lea Haro is the Supervisor of the Office of Compliance

Assistance and Enforcement of the CEC. On information and belief, Lea Haro is a California

resident with her principle business address at 1516 Ninth Street, Sacramento, California 95814.

At all relevant times, Lea Haro participated in, directed, caused and/or was responsible for the acts

and practices of the CEC that are the subject of this Complaint.

                                    NATURE OF THE CASE

       6.      This case arises out of Defendants’ attempts to enforce California state regulatory

requirements concerning showerheads against a New Jersey showerhead seller that does not sell

or offer for sale the pertinent showerheads in California. The CEC has adopted regulations

imposing maximum water flow rate restrictions on showerheads, along with other regulatory

requirements applicable to showerheads and certain other appliances (codified under 20 California

Code of Regulations (“CCR”) §§ 1601-1609). By its express terms, the regulations in question

apply to showerheads only “if they are sold or offered for sale in California.”

       7.       Despite the express limitation of the regulations at issue, Defendants, under color

of law and in their official capacity, have begun enforcing the regulations with respect to sales of

showerheads (and, on information and belief, other appliances) that take place entirely outside of

California. Specifically, Defendants have targeted Interlink’s internet sales, taking the position

that their authority under the regulations extends to items sold out-of-state and shipped by common

carrier to California.   Defendants ignore the well-settled rule, codified under the Uniform

Commercial Code as adopted in both California and New Jersey, that telephone, mail order and

internet sales that are delivered to customers by common carrier take place at the location where

the goods are transferred to the common carrier. In Interlink’s case, its products that are pertinent

to this lawsuit ship from New Jersey or locations other than California, and Interlink does not offer



                                                 3
 Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 4 of 18 PageID: 4



to make sales of those showerheads in California. Thus, it does not sell or offer for sale the

showerheads at issue in California.

         8.    Defendants’ extraterritorial enforcement of the regulations violate both the Due

Process Clause and Commerce Clause of the United States Constitution.

         9.    Defendants’ actions violate the Due Process Clause because they are inconsistent

with the stated scope of the regulatory scheme they seek to enforce, and the targets of their

enforcement efforts are provided no notice by the regulations that they apply to out-of-state internet

sales.

         10.   In their communications with Interlink, Defendants expressed their position that the

regulations apply to showerheads shipped to California after sale in a different state. Defendants’

shipping-to-California concept appears nowhere in the regulations or the statutory provisions

authorizing the regulations. It is something Defendants created independently to expand the scope

of their enforcement efforts under statutory and regulatory schemes at issue without going through

the proper regulatory and rulemaking processes.         This ad hoc enforcement further reflects

Defendants’ violation of the Due Process Clause.

         11.   Additionally, to accept Defendants’ position that the regulations can be read to

encompass goods shipped to California but sold elsewhere would also require the conclusion that

the regulations are unconstitutionally vague in scope, due to the fact that they contain no language

regarding shipping and contain language contradicting Defendants’ position.

         12.   Defendants’ enforcement efforts also violate the Dormant Commerce Clause.

Defendants seek to regulate conduct – the sale or offer to sell showerheads (and other products) –

occurring entirely outside the state of California. In doing so, Defendants place an undue burden

on Interstate Commerce. Defendants further seek to unduly burden interstate commerce by



                                                  4
 Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 5 of 18 PageID: 5



extraterritorially imposing regulations that could lead to inconsistent standards and undue burden

of compliance on internet businesses. Under Defendants’ approach, regulators from all fifty states

could impose conflicting compliance standards pertaining to the physical construction and labeling

of showerheads and other appliances that would be onerous or potentially impossible to comply

with simultaneously.

       13.       Additionally, Defendants have threatened to avail themselves of the self-help

remedy of contacting online sales platforms, such as HomeDepot.com., to request that Interlink’s

products be removed under the false premise that they violate the regulations at issue. Such

conduct, which would circumvent the judicial process and impact Interlink’s business far outside

the context of any purported interest on the part of California, would constitute a further violation

of Interlink’s due process rights.

       14.       Defendants have been informed of their unconstitutional conduct, yet refuse to

cease their enforcement efforts against Interlink.

       15.       Interlink asserts claims for declaratory and injunctive relief under 42 U.S.C. § 1983

and the United States Constitution, along with an award of statutory attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                  JURISDICTION AND VENUE

       16.       This Court has jurisdiction over the claims pursuant to 28 U.S.C. §§ 1331 and

1343(3).

       17.       This Court has specific jurisdiction over Defendants because Defendants are

attempting to enforce the regulations in question in this District against Interlink, a company

residing and doing business in this District, with respect to sales of products in this District.

Defendants also threaten to interfere with sales of Interlink’s products in this District. Defendants



                                                   5
 Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 6 of 18 PageID: 6



have therefore purposely directed their activities giving rise to Interlink’s claims to this District,

the impact of their conduct is felt in this District, and Defendants have indicated their intent to

continue their unconstitutional and otherwise unlawful conduct in this District.

        18.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

                                                FACTS

        19.       Interlink is a New Jersey based company specializing in the development,

production and marketing of innovative shower and bath products. The company was founded in

1996.

        20.       Interlink’s products include several lines of showerheads that can be purchased

from various sources, including online.

        21.       Products purchased from Interlink online are shipped by common carrier from

Interlink’s warehouse located in Linden, New Jersey.

        22.       Some of Interlink’s products also ship from Amazon.com warehouses located in

various states.

        23.       None of the showerheads at issue in this case ship from within California.

        24.       All shipping of Interlink’s products sold online is handled through third-party

shipping services (i.e., common carriers).

        25.       When a customer purchases an Interlink showerhead online, the customer inputs

the shipping address, which determines where the product will be shipped.

        26.       The Energy Policy and Conservation Act (42 U.S.C. §§ 6291-6309) (“the EP Act”)

is the federal statutory scheme that governs labeling, testing, registration and efficiency standards

applicable to showerheads and other appliances. The United States Department of Energy is the

agency charged with promulgating and enforcing regulations implementing the EP Act.



                                                   6
 Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 7 of 18 PageID: 7



       27.       The EP Act and associated regulations provide, among other things, that the

maximum permissible showerhead water flow rate is 2.5 gallons per minute (“gpm”) at 80 psi of

water pressure. The EP Act further requires that showerheads be labeled with the flow rate, along

with other information, and that showerhead manufacturers publicly certify the compliance of their

products with the flow rate standard.        In connection with the certification requirements,

manufacturers are required to list their compliance information in a public database.

       28.       The EP Act and associated regulations apply to showerheads sold anywhere in the

United States.

       29.       California, through the CEC, has also enacted showerhead efficiency standards for

showerheads (and other appliances) sold or offered for sale in that state. Those efficiency

standards were adopted pursuant to Section 25402(c) of the Warren-Alquist Act (Cal. Pub.

Resources Code, §§ 25000- 25968).

       30.       California’s appliance efficiency regulations are located in Title 20, Division 2,

Article 4 of the California Code of Regulations (20 CCR §§ 1601-1609) (hereinafter, “Article 4”).

       31.       Article 4 contains regulatory efficiency standards, labeling requirements and

compliance certification requirements for twenty-four categories of appliances including

refrigeration products, air conditioners, various types of heaters, plumbing fixtures, plumbing

fittings, lamps, dishwashers, clothes washers, clothes dryers, electric motors, computers, and

battery chargers.

       32.       With respect to showerheads, specifically, Article 4 limits maximum showerhead

flow rate to 1.8 gpm at 80 psi of water pressure and imposes labeling and compliance certification

requirements. Article 4 also provides the Executive Director of the CEC (defined in Article 4 to

include the Executive Director and his/her designees) with enforcement authority, which includes



                                                 7
 Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 8 of 18 PageID: 8



the issuance of notices of violations, institution of administrative proceedings to impose civil

penalties for violations of the regulations, and negotiating settlements with parties accused of

regulatory violations.

       33.      Defendants Melissa Rae King and Lea Haro, along with the representatives of the

CEC’s Office of Compliance Assistance and Enforcement are among Executive Director Drew

Bohan’s designees with respect to enforcement authority under Article 4.

       34.      On or about February 26, 2020, Interlink received a letter from the CEC (signed by

Defendant Lea Haro) notifying it of purported “violations of California’s Appliance Efficiency

Regulations” with respect to the sale of two showerheads: Interlink’s Hydroluxe brand showerhead

model 1433 and AquaDance brand showerhead model 4328 ORB. A copy of the letter is attached

as Exhibit A.

       35.      The CEC’s February 20, 2020 letter to Interlink reflects that someone acting on

behalf of the CEC ordered the Hydroluxe1433 showerhead from Amazon.com on October 3, 2019

and the AquaDance 4328 ORB from HomeDepot.com on October 2, 2019, and caused the products

to be shipped to an address in Carmichael California. The letter further indicates that the CEC had

each of the two products tested and, although they complied with federal standards, they did not

meet California’s flow rate, labeling and product registration requirements set forth in Article 4.

       36.      The CEC’s February 20, 2020 letter further alleges that (a) over fifty additional

Hydroluxe and Aquadance brand showerheads are subject to Article 4, yet do not comply with

California’s labeling and compliance certification requirements; and (b) Interlink’s AquaPalm,

AquaSpa, AquaStar, DreamSpa, EcoSpa, HotelSpa, HydroJet, MegaRain, NutraFlo, PowerSpa,

RainSpa, Razor, SpaStation, SpiralFlo, TotalSpa, and Fusion products are subject to Article 4, but

do not appear in the CEC’s compliance certification database.



                                                 8
 Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 9 of 18 PageID: 9



       37.        Notably, Interlink’s AquaPalm products are not showerheads. They are body

scrubbers and brushes that do not even use water. Yet, they are included in the CEC’s letter as

falling within the scope of Article 4.

       38.        The letter demands, among other things, that Interlink cease and desist from selling

“in California” any showerheads that violate Article 4 and provide an accounting of the number of

showerheads Interlink has sold in California from July 1, 2015 to the present.

       39.        Interlink initially thought the CEC’s letter was sent to it in error, because Interlink

does not sell or offer for sale the showerheads at issue in the state of California.

       40.        Section 1601 of Article 4 (20 CCR § 1601), entitled “Scope,” states that Article 4

applies to showerheads only “if they are sold or offered for sale in California.”

       41.        Similarly, the Warren-Alquist Act (§ 25402(c)(1)) limits its prohibition against the

sale of appliances that have not been certified compliant to those “sold or offered for sale in

[California].”

       42.        Neither the Warren-Alquist Act nor Article 4 contain any definition of the phrase

“sold or offered for sale in California” or any other language purporting to alter the plain meaning

of that phrase.

       43.        Division 2 of California’s Uniform Commercial Code, which governs “transactions

in goods” such as showerheads (Cal U Com Code § 2102), statutorily establishes where a sale of

goods is deemed to have taken place when the goods are shipped to the purchaser using a common

carrier (a third-party shipping service), as is the case with Interlink’s internet sales. In such

instances, Cal U Com Code § 2401(2)(a) provides that the sale is deemed to take place at the

location where the goods are provided to the common carrier. It is at that point when, under

Section 2401(2)(a), title to the goods passes from the seller to the buyer. Thus, where goods



                                                    9
Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 10 of 18 PageID: 10



purchased through the internet are shipped from New Jersey to customers in other states, the sales

are deemed to have taken place in New Jersey, where title passes. The same is true under New

Jersey law (N.J.S.A. § 12A:2-401(2)(a)) and everywhere else that has adopted the Uniform

Commercial Code.

        44.     The statutory rule that internet sales take place at the location from which goods

are shipped is well-established and is controlling with respect to determining the location of a sale.

Its validity has been confirmed in multiple contexts by the courts of California, such as with respect

to California taxation and warranty statutes, and at least one other regulatory branch of California’s

government (the California Department of Tax and Fee Administration) has openly acknowledged

the rule in its published guidance since at least 2016, as reflected below:




California Publication 109, Internet Sales (2016) (emphasis added).

        45.     Nothing in the Warren-Alquist Act purports to abrogate or supersede any aspect of

California’s Uniform Commercial Code or any other state’s laws.

        46.     Nothing in the Warren-Alquist Act indicates that it, or regulations promulgated

pursuant to it, were intended to apply to products sold or offered for sale outside of California.

        47.     The Warren-Alquist Act does not contain any statement that it applies

extraterritorially.


                                                 10
Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 11 of 18 PageID: 11



       48.     The Warren-Alquist Act does not contain any statement authorizing regulations that

apply to goods sold or offered for sale extraterritorially.

       49.     Under the statutory provisions of California’s Uniform Commercial Code, well-

settled California law, and New Jersey law, Interlink neither sells nor offers for sale any of the

showerheads at issue in California.

       50.     Upon receiving the CEC’s February 20, 2020 letter, Interlink responded by

contacting CEC Investigator Michael Avery by telephone, as instructed by the letter. During the

call, Interlink explained its position. Mr. Avery responded that no mistake had been made and that

it was the CEC’s intent to enforce the regulations against Interlink because the showerheads were

supposedly “sold into California” when they were shipped. Mr. Avery was not able to identify

any regulatory or statutory language supporting the notion that Article 4 applies to showerheads

sold outside of California, but shipped to California, and it was determined that a further discussion

involving CEC’s counsel would be beneficial.

       51.     Interlink had multiple subsequent oral and written communications with Mr. Avery

and CEC’s staff counsel. Despite that Interlink explained and substantiated the legal basis for its

position, and that the CEC representatives were entirely unable to identify any language in the

Warren-Alquist Act or Article 4 supporting their application of Article 4 to out-of-state internet

sales, the CEC representatives confirmed that they were enforcing Article 4 against Interlink and

insisted that Interlink comply with their demands.

       52.     During their communications with Interlink, CEC representatives threatened that

they had in the past exploited their authority by contacting internet sales platforms, such as

HomeDepot.com and others, and requesting that those platforms remove a seller’s products on the




                                                  11
Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 12 of 18 PageID: 12



basis that the products violate Article 4. They indicated that they could do the same thing with

respect to Interlink.

        53.     CEC representatives also made clear to Interlink that they intend to demand

payment of a civil penalty and require Interlink to conform its products and practices to Article 4.

        54.     Interlink is now faced with the continued invalid efforts of Defendants, under color

of authority of the CEC, to enforce Article 4 extraterritorially against Interlink. Interlink further

faces the imminent threat that the CEC will circumvent the judicial process and take self-help

action under the color of authority, severely damaging Interlink’s New Jersey online business,

despite the fact that Article 4 does not apply to Interlink’s online showerhead sales.

        55.     Interlink derives a substantial amount of revenue from online sales. Online sales

are driven by product visibility, price and ratings/reviews. With respect to platforms, such as

Amazon.com, that rank products and choose which products to display based on factors such as

customer ratings and sales popularity, any disruption of or interference with Interlink’s sale of a

given showerhead is likely to have a significant adverse economic impact on Interlink. Such

interference could be long lasting, as it could affect the rankings of Interlink’s products and

therefore reduce their visibility to customers.

        56.     There are also numerous other internet retailers whose showerheads with flow rates

of 2.5 gpm or much higher can be purchased for shipment to California. Many such retailers are

located overseas and do not even comply with U.S. federal showerhead regulations, much less

meet the California standards. Interlink sells its showerheads in competition with such internet

retailers, who seem to freely ship their showerheads to California without harassment from the

CEC. The CEC’s efforts to enforce Article 4 against Interlink harm or threaten to harm Interlink’s

ability to compete with such retailers.



                                                  12
Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 13 of 18 PageID: 13



        57.     The California government has made no effort to establish, on a uniform industry-

wide basis, with notice to all market participants, that Article 4 applies to appliances sold or offered

for sale outside of California. To the contrary, the language of Article 4, particularly section 1601

governing the scope of that article, tells out-of-state sellers that Article 4 is local in its application

and applies only to sales taking place within California.

        58.     On information and belief, in adopting the standards and enforcement provisions of

Article 4, the CEC did not take steps to include out-of-state internet sellers in the regulatory

commenting process.

                                               COUNT I

              (Declaratory/Injunctive Relief—Unconstitutionality Under the Fourteenth
                          Amendment, U.S. Const. amend. XIV, § 1)

        59.     Interlink restates and realleges the allegations of paragraphs 1 through 58 as if fully

set forth herein.

        60.     The Fourteenth Amendment provides that “[n]o State shall … deprive any person

of life, liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1.

        61.     Defendants’ enforcement of Article 4 with respect to sales of products that occur

outside of California violates the Due Process Clause because such enforcement is inconsistent

with the express provisions of Article IV that establish the scope of those regulations. The targets

of Defendants’ enforcement efforts are provided no notice under Article 4 of any applicability of

the regulations to their out-of-state sales. Rather, the enforcement effort and the scope of

enforcement is based on the ad hoc determination of Defendants of what they wish to be included

in the scope of Article 4 regardless of what it actually says. Defendants, in exercising their

enforcement authority, have made the equivalent of legislative decisions extending the statutory

and regulatory scope of the Warren-Alquist Act and Article 4 without going through the requisite


                                                   13
Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 14 of 18 PageID: 14



legislative and regulatory process and without regard for the inherent unfairness of their actions.

Out-of-state internet sellers reviewing Article IV see only that it applies to sales or offers to sell

within California, yet are subject to Defendants’ unwritten rule to the contrary.

        62.     In the alternative, if, as Defendants suggest, Section 1601 of Article 4 is susceptible

to a reading under which Article 4 covers items sold out-of-state and shipped to California

residents, then Article 4 is void for vagueness as to its scope. For the language in Section 1601 to

be so broadly interpretable as to both assert that it applies to products only if they are sold or

offered for sale in California, yet at the same time support a reading that items shipped to California

fall within the scope of the regulations – a necessary predicate to Defendants’ position – then it

cannot be that it rises above the threshold of being unconstitutionally vague. That is particularly

so given the absence of any language in the regulations referring to shipping and the absence of

any language in Article 4 purporting to alter the plain meaning of “sold or offered for sale in

California.”

        63.     Defendants further violate the Due Process Clause by utilizing the self-help remedy

of contacting online sales platforms to request that products be removed under the false premise

that they violate Article 4. This self-help remedy circumvents the judicial process and, in this case,

would interfere with and damage Interlink’s current and prospective business relationships, and

deprive Interlink of its right to conduct its business through the targeted online platforms.

                                             COUNT II

         (Declaratory/Injunctive Relief—Unconstitutionality Under the Commerce Clause,
                                U.S. Const. art. I, § 8, cl. 3)

        64.     Interlink restates and realleges the allegations of paragraphs 1 through 63 as if fully

set forth herein.




                                                  14
Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 15 of 18 PageID: 15



       65.     The Commerce Clause vests Congress with “Power ... [t]o regulate Commerce with

foreign Nations, and among the several States.” U.S. Const. art. I, § 8, cl. 3. The dormant aspect

of the Commerce Clause prohibits states from unduly burdening interstate commerce.

       66.     Defendants’ extraterritorial enforcement of Article 4 violates the Dormant

Commerce Clause by placing an undue burden on interstate commerce.

       67.     Citing Article 4, Defendants regulate goods sold entirely outside the state of

California.

       68.     Allowing Defendants to continue to engage in their extraterritorial regulatory

activities could lead to inconsistent standards and place an undue burden of compliance on out-of-

state businesses. If such regulatory conduct is permitted, regulators from all fifty states could

impose varying compliance standards (or even worse, as in this case, ad hoc standards) pertaining

to showerheads that would potentially conflict with each other and which could be nearly

impossible to comply with at once. Article 4 contains requirements for the physical properties of

showerheads in addition to labeling requirements and compliance certification requirements.

Requiring internet sellers to customize product design to accommodate the flow rate restrictions

for each of the fifty states, alone, would place an insurmountable burden on them. For example,

states would also be free to impose minimum performance standards on showerheads, such as

minimum pressure (as the Environmental Protection Agency’s WaterSense standards do) and

minimum flow rate (e.g., 2.0 gpm). One state’s performance requirements could easily render

compliance with another state’s flow rate restrictions impossible. Accommodating fifty different

physical design requirements for a single product is obviously unworkable. The additional burden

of labeling the showerheads to satisfy the requirements of fifty states would be exceedingly

burdensome and confusing to manufacturers, sellers and customers alike.



                                               15
Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 16 of 18 PageID: 16



        69.     The extreme undue burden on commerce that would result from allowing all fifty

states to simultaneously regulate extraterritorially goes far beyond just showerheads and extends

to the broad range of appliances covered by Article 4. Allowing such extraterritorial enforcement

would literally create a morass of conflicting regulatory requirements across some of the most

widely purchased and needed appliances in every-day life.

        70.     The burden on interstate commerce of Defendants’ extraterritorial enforcement of

Article 4 far outweighs any state interest they might assert.

        71.     Given the express language of Article 4 limiting its scope to goods sold or offered

for sale in California, and the absence of California legislative authority for application of Article

4 extraterritorially, Defendant’s lack a bona fide basis for their extraterritorial regulatory

enforcement activities. Because any interest Defendants’ might claim in California’s application

of Article 4 extraterritorially is not codified and is, in fact, contradicted by the language of Section

1601 and the Warren-Alquist Act, Defendants do not have a valid interest weighing in favor of

extraterritorial application of Article IV.

                                              COUNT III

                             (42 U.S.C. § 1983 and 42 U.S.C. § 1988)

        72.     Interlink restates and realleges the allegations of paragraphs 1 through 71 as if fully

set forth herein.

        73.     By enforcing and threatening to enforce Article 4, and threatening to pursue self-

help remedies, Defendants, acting under color of state law, have violated, threaten to violate, and,

unless enjoined by this Court, will continue to violate Interlink’s due process rights and its right to

engage in interstate commerce free from unconstitutional interference in violation of the dormant

Commerce Clause.



                                                  16
Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 17 of 18 PageID: 17



          74.   An actual case or controversy exists because Defendants’ various unconstitutional

enforcement efforts create a genuine, credible, and immediate threat that Defendants—acting in

their official capacities under color of state law—will violate Plaintiff’s constitutionally protected

rights.

          75.   Plaintiff accordingly seeks a declaration that Defendants’ enforcement related

activities would violate 42 U.S.C. § 1983. Plaintiff also seeks reasonable attorney’s fees pursuant

to 42 U.S.C. § 1988.



                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for judgment in its favor and against Defendants and all

persons in active concert or participation with Defendants, granting the following relief:

          A.    For a declaration, pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that

Defendants’ enforcement of Article 4 with respect to Interlink’s internet sales, including any self-

help remedies in furtherance of such enforcement, violates the United States Constitution,

including but not limited to the Fourteenth Amendment and the dormant Commerce Clause, and

is therefore void and unenforceable;

          B.    A preliminary and permanent injunction prohibiting the actions described herein as

constituting the aforementioned constitutional violations;

          C.    An award of costs and reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988; and

          D.    Such other and further relief as this Court may deem proper and just.




                                                 17
Case 2:20-cv-07654-ES-MAH Document 1 Filed 06/23/20 Page 18 of 18 PageID: 18



Dated: June 23, 2020                         Respectfully submitted,

                                             The Law Office of
                                             JASON B. LATTIMORE, ESQ. LLC

                                             By s/ Jason B. Lattimore
                                                Jason B. Lattimore
                                                55 Madison Avenue, Suite 400
                                                Morristown, NJ 07960
                                                Telephone: (973) 998-7477
                                                Facsimile: (973) 264-1159

                                                 Attorney for Plaintiff
                                                 Interlink International Products, Inc.




              CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       Pursuant to Local Civil Rule 11.2, I hereby certify under penalty of perjury that, to the

best of my knowledge, the matter in controversy is not the subject of any other action pending in

any other court or of any pending arbitration or administration proceeding.



 Dated: June 23, 2020                          s/ Jason B. Lattimore
                                               Jason B. Lattimore




                                                18
